Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 October 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Head Quarters Prackness Octr 10th
                     1780
                  
                  I have duly received your Excellency’s favours of the 25th and
                     30th of Septembr and am much obliged to you for the different informations you
                     do me the honor to communicate. We have to regret that this Campaign has not
                     been productive of such important advantages as we had reason to flatter
                     ourselves, but we must hope for better successes the next. The operation of the
                     Spaniards in the Floridas will be an useful diversion to the Southern States,
                     if it can be vigorously prosecuted; but I confess while the Enemy have a Naval
                     superiority in America I am not sanguine about any enterprise which is
                     connected with Maritime dispositions.
                  I entirely approve of the detention of Greene’s Regiment, and I
                     entreat you to keep it as long as you think its services can be interesting.
                  Your Excellency will have heard of the execution of the British
                     Adjutant General. The circumstances he was taken in justified it; and policy
                     required a sacrifice; but as he was more unfortunate than criminal in the
                     affair, and as there was much in his character to interest, while we yeilded to
                     the necessity of rigor, we could not but lament it.
                  I have detached two Divisions of the Army to West Point, and
                     removed the remainder to this Post, at a greater distance from the Enemy. With
                     every sentiment of attachment, I have the honour to be, Your Excellency’s Most
                     Obedient Servant
                  
                     Go: Washington
                  
                  
                     
                        P.S. I take the liberty of asking
                           your Excellency’s passage of the
                        inclosed letter to Doctr Franklin
                  
                  
                     Go: W—n
                  
               